t c summary opinion united_states tax_court malia kristy ambata petitioner v commissioner of internal revenue respondent docket no 19572-04s filed date malia kristy ambata pro_se robert v boeshaar for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner’s higher education expenses_incurred in and can be applied to reduce the amount of a distribution in subject_to the 10-percent additional tax of sec_72 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in spokane washington at the time that she filed her petition petitioner withdrew dollar_figure from her individual_retirement_plan with putnam investments putnam in petitioner planned to use the money for college expenses however petitioner did not enroll in college until petitioner timely filed form 1040a u s individual_income_tax_return for petitioner reported the dollar_figure distribution from putnam however she did not report the percent additional tax under sec_72 the irs determined that petitioner received an early distribution from her qualified_retirement_plan and that the taxable_amount of this early distribution was subject_to a 10-percent additional tax on the taxable_amount discussion under sec_72 a 10-percent additional tax is imposed on early distributions from a qualified_retirement_plan for the taxable_year in which the taxpayer receives the early distribution petitioner does not dispute that she received an early distribution from a qualified_retirement_plan in the 10-percent additional tax however does not apply to certain distributions sec_72 sec_72 provides that the 10-percent additional tax on early distributions does not apply to distributions to an individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year an individual_retirement_plan is defined as an individual_retirement_account and an individual_retirement_annuity collectively ira described in sec_408 and b respectively sec_7701 qualified_higher_education_expenses for purposes of sec_72 are defined by sec_529 sec_72 the parties stipulated that petitioner’s distribution was from an ira additionally respondent concedes that petitioner incurred qualified_higher_education_expenses in and petitioner contends that the higher education expenses_incurred in and should be used to reduce the amount of the distribution subject_to the 10-percent additional tax in under the express language of the statute the qualified_higher_education_expenses must be incurred by the taxpayer in the taxable_year of the distribution sec_72 beckert v commissioner tcmemo_2005_162 we have found no exception to this requirement accordingly petitioner’s higher education expenses_incurred in and cannot be applied to reduce the amount of the distribution in subject_to the 10-percent additional tax to reflect the foregoing decision will be entered for respondent
